THIS is an appeal taken by the plaintiff from a judgment for the defendant in a writ of error, coram, vobis, to quash a replevin bond. The only objection taken by the assignment of error in the court below, which is worthy of notice, is, that the name of the se. curity is not contained in the replevin bond.
This objection would have been more plausible, if the bond had been written, as bonds and other deeds very often are, in the third person ; but it is written in the first person plural, and must, therefore, be taken to be expressed in the language of those whose names are thereto subscribed; and as the name of the security is subscribed, and his seal affixed to the bond, as well as that of the principal, it must be taken to be the. bond of both.
The judgment must, therefore, be affirmed with costs and damages upon the damages.